Detailed Office Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 2, 9 and 17 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9-12 of U.S. Patent No. 9,952,396.
Claims 14 and 15, as dependent on claim 9, of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18, as dependent upon claim 1, of U.S. Patent No. 9,952,396.
Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1-3 and 9-12 anticipate the instant application’s claim 2 recitation of an enclosure having an active equipment module, a fiber management module, a fiber-to-electrical signal converter, and an optical circuit coupling active equipment module and 
Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1-3 and 9-12 anticipate the instant application’s claim 9 recitation of an enclosure having a first end electrical output module and a second end optical input module (claim 1 of U.S. Patent No.9,823,415) coupled by an intermediate module (claims 2-3 and 9-11 U.S. Patent No.9, 823,415).
Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1-3 and 9-12 anticipate the instant application’s claim 17 recitation of an active equipment module having a fiber-to-electrical signal converter disposed within a sealed interior, (claim 1 of U.S. Patent No.9,823,415) configured such that the optical input is accessible from an exterior of the body while the interior of the body remains sealed (claims 2-3 and 9-11 U.S. Patent No.9, 823,415).
Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 17 and 18, as dependent upon claim 1, anticipate the instant application’s claims 14 and 15, as dependent upon claim 1, recitation of ruggedized connection interfaces (claims 17 and 18 of U.S. Patent No.9,823,415).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-10, 12, 16-18 and 21
Claims 2-10, 12, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al. (5,029,958; “Hodge”) in view of Grubish et al. (2006/0083475; “Grubish”).
Regarding claim 2, Hodge discloses in figures 1-4, and related text, an enclosure arrangement 16 comprising: a fiber-to-electrical signal converter 18; an active equipment module 39 including a first body 38 defining a first sealed interior in which the fiber-to-electrical signal converter is disposed, the first body having a first major side and an opposite second major side, Hodge, figs. 2 and 3 (displayed but not labeled), a fiber management module 16 including a 

    PNG
    media_image1.png
    690
    638
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    452
    487
    media_image2.png
    Greyscale


Hodge, Figures 1-4


Preferably, optical sidecar 16 is sealed to protect the optical fibers 14 therein from exposure to the environment and shielded against EMI effects. Openings 32 and 34 are formed with a suitable gasket 40 or like device surrounding the fiber cable 12 to maintain a water- and pressure-tight seal within the sidecar enclosure 31, as well as to shield against EMI leakage. Carbon-filled silicone may be advantageously used to form gaskets 40, however, other appropriate material having the required sealing and shielding capabilities are well known in the art. 
Conduit 36 (see FIG. 3) is formed such that optical sidecar 16 and optoelectric converter housing 38 are maintained in a sealed and shielded relationship. In one preferred embodiment (see FIG. 4), conduit 36 comprises a threaded bushing 42 extending between the adjacent outer walls of optical sidecar housing 30 and converter housing 38, with threaded grommets 44 attached to each end of bushing 42 within said housings 30 and 38, forming a sealed and shielded passageway through which pigtail optical fibers 15 are passed. Bushing 42 and grommets 44 may be formed of any suitable rigid or flexible materials having the necessary sealing and shielding capabilities, such as aluminum and rubber, respectively. The diameter of conduit 36 is determined by such factors as the number of pigtail optical fibers 15 inserted there through, the thickness of the pigtails and the variety of different types of fibers with which the optical sidecar would be employed. Preferably, conduit 36, forms a close-fitting protective sleeve around pigtail optical fibers 15. 
Hodge, col. 5, l. 65 – col. 6, l. 16.
Further regarding claim 2, while Hodge discloses that the fiber management module defining a sealed input that provides optical access to the second sealed interior, Hodge, col. 5, ll. 56-60 (“Openings 32 and 34 are formed with a suitable gasket 40 or like device surrounding the fiber cable 12 to maintain a water- and pressure-tight seal within the sidecar enclosure 31, as well as to shield against EMI leakage.”), Hodge does not explicitly disclose:
the active equipment module also defining a sealed electrical output accessible from an exterior of the active equipment module, the sealed electrical connection location providing electrical access to the fiber-to-electrical signal converter;
the second body defining a second interior that is sealed when closed by the second major side of the first body, the first major side of the active equipment module being accessible from an exterior of the enclosure when the second interior is sealed.


    PNG
    media_image3.png
    508
    737
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    477
    705
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    551
    741
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    444
    690
    media_image6.png
    Greyscale

Grubish, Figures 1-6



the active equipment module defines a sealed electrical output accessible from an exterior of the active equipment module, the sealed electrical connection location providing electrical access to the fiber-to-electrical signal converter;
the second body defines a second interior that is sealed when closed by the second major side of the first body, the first major side of the active equipment module being accessible from an exterior of the enclosure when the second interior is sealed;
because the resulting configuration would facilitate field access by service personnel. Grubish, par. [0058] (enabling “an operator with less technical capability to add service … to a plurality of customers in an efficient manner without having to remove the enclosure … from its location”).
Regarding claims 3-8, as dependent upon claim 2, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hodge in view of Grubish, as applied in the rejection of claim 2, to comprise:
3. The enclosure arrangement of claim 2, wherein the first body includes a peripheral side (the combination of end plate 18 and bulkhead 42 which define entry ports) extending between the first and second major sides, the sealed electrical output being disposed at the peripheral side. Grubish, figs. 1-10.
4. The enclosure arrangement of claim 2, wherein the second body includes a peripheral side (the combination of end plate 18 and bulkhead 42 which define entry ports) extending upwardly from a bottom surface, the peripheral side defining the sealed input. 

6. The enclosure arrangement of claim 5, wherein the sealed output includes a sealed optical connection location. Grubish, figs. 1-10 (the combination of end plate 18 and bulkhead 42 which define entry ports).
7. The enclosure arrangement of claim 4, wherein the peripheral side extends from the bottom surface to an open top, wherein the second major side of the active equipment module couples to the peripheral side of the second body to close the open top of the second body. Grubish, figs. 1-10 (the combination of end plate 18 and bulkhead 42 which define entry ports).
8. The enclosure arrangement of claim 2, wherein the sealed input includes a sealed optical connection location. Grubish, figs. 1-10 (the combination of end plate 18 and bulkhead 42 which define entry ports).
because the resulting configurations would facilitate field access by service personnel. Grubish, par. [0058] (enabling “an operator with less technical capability to add service … to a plurality of customers in an efficient manner without having to remove the enclosure … from its location”).
Regarding claim 9, Hodge discloses in figures 1-4, and related text, an enclosure arrangement 16 comprising: a fiber-to-electrical signal converter 18; an active equipment module 39 including a first end module 38 defining a first sealed interior in which the fiber-to-electrical signal converter is disposed, that defines a first interior, the first end module defining a first exterior surface of the enclosure arrangement, the first end module including a sealed electrical 
Further regarding claim 9, while Hodge discloses that the second end module defining a sealed input that provides optical access to the second sealed interior, Hodge, col. 5, ll. 56-60 (“Openings 32 and 34 are formed with a suitable gasket 40 or like device surrounding the fiber cable 12 to maintain a water- and pressure-tight seal within the sidecar enclosure 31, as well as to shield against EMI leakage.”), Hodge does not explicitly disclose:
the second interior is selectively sealed to an exterior of the enclosure arrangement, the second end module defining a second exterior surface of the enclosure arrangement, the second exterior surface facing in an opposite direction from the first exterior surface when the second interior is sealed. 
an intermediate module that mounts between the first end module and the second end module, the intermediate module defining a third interior that is separate from the second interior, wherein the first interior is sealed from the third interior, the intermediate module including at least one sealed optical output. 
However, Grubish discloses in figures 1-10, and related text, an enclosure arrangement 10 having two interiors drop chamber and splicing chamber, Grubish, clm. 1, defined by two outer sides 14 and 16 sealed in contact with intermediate member 12/30 (having access port 60) by the combination of end plate 18 and bulkhead 42 which define entry ports; the intermediate 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hodge such that: 
the second interior is selectively sealed to an exterior of the enclosure arrangement, the second end module defining a second exterior surface of the enclosure arrangement, the second exterior surface facing in an opposite direction from the first exterior surface when the second interior is sealed. Grubish, figs. 1-10 (a first end module 38 defining a first sealed interior and a second end module 16 defining a second interior) and Abstract (“[A]n enclosure base has a dividing wall defining a drop chamber on a first side of the wall and a splicing chamber on a second side of the wall. A first and a second cover member is selectively sealingly engaged with opposing sides of the enclosure base. The enclosure base includes a bulkhead member having a plurality of optical fiber ports therethrough.”) and clm.4 (“dividing wall includes an access port adapted to receive a fiber jumper therethrough”).
an intermediate module 12/30 that mounts between the first end module and the second end module, the intermediate module defining a third interior that is separate from the second interior, wherein the first interior is sealed from the third interior, the intermediate 
because the resulting configuration would facilitate field access by service personnel. Grubish, par. [0058] (enabling “an operator with less technical capability to add service … to a plurality of customers in an efficient manner without having to remove the enclosure … from its location”).
Regarding claims 10, 12 and 16, as dependent upon claim 9, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hodge in view of Grubish, as applied in the rejection of claim 9, to comprise:
10. The enclosure arrangement of claim 9, wherein the first end module is movable relative to the intermediate module to selectively seal and unseal the third interior from the exterior of the enclosure arrangement. Grubish, Abstract (“[A]n enclosure base has a dividing wall defining a drop chamber on a first side of the wall and a splicing chamber on a second side of the wall. A first and a second cover member is selectively sealingly engaged with opposing sides of the enclosure base.”)
12. The enclosure arrangement of claim 10, wherein the second end module is movable relative to the intermediate module to selectively seal and unseal the second interior from the exterior of the enclosure arrangement, the second end module being movable independent of the first end module. Grubish, Abstract (“[A]n enclosure base has a dividing wall defining a drop chamber on a first side of the wall and a splicing chamber 
16. The enclosure arrangement of claim 9, wherein the second end module also includes a sealed optical output. Hodge, col. 5, ll. 54-60 (“Preferably, optical sidecar 16 is sealed to protect the optical fibers 14 therein from exposure to the environment and shielded against EMI effects. Openings 32 and 34 are formed with a suitable gasket 40 or like device surrounding the fiber cable 12 to maintain a water- and pressure-tight seal within the sidecar enclosure 31, as well as to shield against EMI leakage.”).
because the resulting configurations would facilitate field access by service personnel. Grubish, par. [0058] (enabling “an operator with less technical capability to add service … to a plurality of customers in an efficient manner without having to remove the enclosure … from its location”).
Regarding claim 17, Hodge discloses in figures 1-4, and related text, an active equipment module 16 comprising: a fiber-to-electrical signal converter 18 disposed within the sealed interior 39 of a body including a first end module 38 defining a first sealed interior in which the fiber-to-electrical signal converter is disposed, that defines a first interior, the first end module defining a first exterior surface of the enclosure arrangement, the first end module including a sealed electrical output; Hodge, figs. 2 and 3 (displayed but not labeled), a second end module 16 that defines a second interior, wherein the first interior is sealed from the second interior, including a second body 30 that mounts to the active equipment module, and an optical input that is optically coupled to the fiber-to-electrical signal converter within the sealed interior ,(36/15 extending 42 between opposite first 44 and second 44 ends), the first end being disposed in the first sealed interior and optically coupled to the fiber-to-electrical signal converter within the 
Further regarding claim 17, Hodge does not explicitly disclose: the body including a peripheral sidewall extending between opposite first and second end walls to enclose the sealed interior, the body carrying a sealed electrical connection interface disposed at the peripheral sidewall, the first end wall including a first portion of a peripheral sealing arrangement at an exterior of the body.
However, Grubish discloses in figures 1-10, and related text, an equipment module 10 having two interiors drop chamber and splicing chamber, Grubish, clm. 1, defined by two end sides 14 and 16 sealed in contact with intermediate member 12/30 (having access port 60) by the peripheral sidewall combination of end plate 18 and bulkhead 42 which define entry ports; the intermediate member including an access port 60 for routing optical circuits 108 between the two interiors Grubish, Abstract (“[A]n enclosure base has a dividing wall defining a drop chamber on a first side of the wall and a splicing chamber on a second side of the wall. A first and a second cover member is selectively sealingly engaged with opposing sides of the enclosure base. The enclosure base includes a bulkhead member having a plurality of optical fiber ports therethrough.”) and clm.4 (“dividing wall includes an access port adapted to receive a fiber jumper therethrough”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hodge to include a peripheral sidewall extending between opposite first and second end walls 14 and 16 to enclose the sealed interior, the body carrying a sealed electrical 
Regarding claims 18 and 21, as dependent upon claim 17, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hodge in view of Grubish, as applied in the rejection of claim 17, to comprise:
18. The active equipment module of claim 17, wherein first portion of the peripheral sealing arrangement includes a watertight gasket. Grubish, Abstract (“[A]n enclosure base has a dividing wall defining a drop chamber on a first side of the wall and a splicing chamber on a second side of the wall. A first and a second cover member is selectively sealingly engaged with opposing sides of the enclosure base. The enclosure base includes a bulkhead member having a plurality of optical fiber ports therethrough.”)
21. The active equipment module of claim 17, wherein the optical input includes an optical fiber extending outwardly from the body. Hodge, col. 5, ll. 56-60 (“Openings 32 and 34 are formed with a suitable gasket 40 or like device surrounding the fiber cable 12 to maintain a water- and pressure-tight seal within the sidecar enclosure 31, as well as to shield against EMI leakage.”),
because the resulting configurations would facilitate field access by service personnel. Grubish, par. [0058] (enabling “an operator with less technical capability to add service … to a plurality of customers in an efficient manner without having to remove the enclosure … from its location”).
Claims 11, 13, 19 and 20
Claims 11, 13, 19 and 20, as dependent upon claims 10, 12, 17, and 19, respectively, are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al. (5,029,958; “Hodge”) in view of Grubish et al. (2006/0083475; “Grubish”), and further in view of Thomman et al. (6,510,226; “Thomman”).
Regarding claims 11, 13, 19, and 20, Hodge in view of Grubish does not explicitly disclose:
11. The enclosure arrangement of claim 10, wherein the first end module is pivotally mounted to the intermediate module. 
13. The enclosure arrangement of claim 12, wherein the second end module is pivotally mounted to the intermediate module. 
19. The active equipment module of claim 17, wherein the body carries a first portion of a mounting arrangement by which the body mounts to a second module. 
20. The active equipment module of claim 19, wherein the first portion of the mounting arrangement includes part of a hinge. 
However, Thomman discloses in figures 2A, 3, and 4B an enclosure/module 10 having two pairs of hinges 22a/b and 22c/d, that connect first housing section 14 with intermediate structure 30 and first housing section 14 with second housing section 12, respectively. Electronic module 32/35 is disposed on a second surface of 30 such it resides within the first interior region defined by 12 and 30 --- with a second interior region defined by 14 and 30.


    PNG
    media_image7.png
    759
    543
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    402
    385
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    355
    513
    media_image9.png
    Greyscale

Thomman, Figures 2A, 3, and 4B


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hodge in view of Grubish to disclose:
11. The enclosure arrangement of claim 10, wherein the first end module is pivotally mounted to the intermediate module. Thomman, figs. 2A and 3 (disclosing hinges 22a/b and 22c/d).
13. The enclosure arrangement of claim 12, wherein the second end module is pivotally mounted to the intermediate module. Thomman, figs. 2A and 3 (disclosing hinges 22a/b and 22c/d).

20. The active equipment module of claim 19, wherein the first portion of the mounting arrangement includes part of a hinge. Thomman, figs. 2A and 3 (disclosing hinges 22a/b and 22c/d).
because the resultant configurations would enable selective field access to the individual compartments of multi-compartment network housing devices. Thomman, Abstract.

Claims 14 and 15
Claims 14 and 15, as dependent upon claim 9, are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al. (5,029,958; “Hodge”) in view of Grubish et al. (2006/0083475; “Grubish”), and further in view of de Leon (2011/0013875l; “de Leon”).
Regarding claims 14 and 15, Hodge in view of Grubish does not explicitly disclose:
14. The enclosure arrangement of claim 9, wherein the at least one sealed optical output includes a ruggedized connection interface. 
15. The enclosure arrangement of claim 14, wherein the at least one ruggedized connection interface includes a plurality of ruggedized connection interfaces. 
However, de Leon discloses in figures 3, 5 and 6 a fiber optic enclosure 200 having a plurality of mounting openings 224 adapted to receive ruggedized fiber optic adapters 226. de Leon, par. [0035].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hodge in view of Grubish to disclose:

15. The enclosure arrangement of claim 14, wherein the at least one ruggedized connection interface includes a plurality of ruggedized connection interfaces. de Leon, figs. 3, 5, and 6 and par. [0035].
because the resulting configurations would facilitate field mounting enclosures. de Leon, par. [0005].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/PETER RADKOWSKI/ Primary Examiner, Art Unit 2883